Citation Nr: 0116110	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  00-08 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania



THE ISSUE


Timeliness of an appeal of the claim of service connection 
for a bilateral foot condition, bilateral hearing loss, 
tinnitus, hemorrhoids and a nervous condition.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had active service from October 1952 to October 
1954.  

This appeal arises from an April 2000 decision of the RO.  

The veteran requested a hearing before a Member of the Board, 
but later withdrew that request.  



FINDINGS OF FACT

1.  By rating action dated on July 27, 1998, the RO denied 
the veteran's claim of service connection for a bilateral 
foot condition, bilateral hearing loss, tinnitus, hemorrhoids 
and a nervous condition.  

2.  The veteran was informed of the decision and his 
appellate rights by letter dated on August 5, 1998.  

3.  The veteran submitted a timely Notice of Disagreement 
(NOD) on August 31, 1998.  

4.  Under a cover letter dated on February 8, 2000, the RO 
issued to the veteran and his representative a Statement of 
the Case (SOC) discussing each claim and a VA Form 9 with 
filing instructions.  

5.  The veteran did not submit a Substantive Appeal within 60 
days from the date of mailing of the SOC; the veteran 
submitted a Substantive Appeal on April 17, 2000.  




CONCLUSION OF LAW

The veteran's substantive appeal was not timely filed.  
38 U.S.C.A. §§ 7105, 7108 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 20.200, 20.202, 20.302(a), (b), 20.305 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

If an applicant fails to complete an appeal within the 
required time, it is incumbent on the Board to reject the 
appeal.  This is not a matter within the Board's discretion; 
the timeliness standards for filing appeals are prescribed by 
law.  Under the provisions of 38 U.S.C.A. § 7108, if there is 
a failure to meet those standards, "An application for review 
on appeal shall not be entertained."  The U.S. Court of 
Appeals for Veterans Claims has held that in the absence of a 
timely Substantive Appeal the proper action for the Board is 
to dismiss the claim.  Roy v. Brown, 5 Vet. App. 554 (1993).  

The veteran initiates appellate review by filing an NOD and 
completes his appeal by a filing a Substantive Appeal after 
the RO has issued an SOC.  The NOD must be filed within one 
year of the date of mailing of the RO's decision or 
determination.  A Substantive Appeal must be filed within 60 
days from the date the RO mails the SOC to the appellant or 
within the remainder of the one-year period from the date of 
the notification of the determination, whichever period ends 
later.  The date of mailing of the SOC will be presumed to be 
the same as the date of the SOC and the letter of 
notification of the determination will be presumed to be the 
same as the date of that letter for purposes of determining 
whether an appeal has been timely filed.  38 U.S.C.A. 
§ 7105(d)(3) (West 1991); 38 C.F.R. §§ 20.200, 20.202, 
20.302(a), (b) (2000).  

When VA rules require that any written document be filed 
within a specified period of time, a response postmarked 
prior to the expiration of the time limit will be accepted as 
timely filed.  In the event that the postmark is not of 
record, the postmarked date will be assumed to be five days 
prior to the date of VA receipt of the document.  In 
calculating this 5-day period, Saturdays, Sundays, and legal 
holidays will be excluded.  38 C.F.R. § 20.305(a) (2000).  

In a rating decision dated on July 27, 1998, the RO denied 
the veteran's claim of service connection for a bilateral 
foot condition, bilateral hearing loss, tinnitus, hemorrhoids 
and a nervous condition.  The RO informed the veteran of this 
decision in a letter dated on August 5, 1998.  

At that time, the RO furnished procedural and appellate 
rights that explained the time limits and procedures for 
filing and perfecting an appeal.  The veteran thereafter 
submitted a timely NOD, which was received by the RO on 
August 31, 1998.  

In a January 2000 letter, the veteran's elected 
representative informed the RO that the veteran was concerned 
that the RO had not communicated with him for a long time.  

The RO issued an SOC on February 8, 2000.  The SOC discussed 
all issues on appeal and informed the veteran that he must 
submit a VA Form 9 within the time period allowed.  A cover 
letter, also on dated February 8, 2000, reflects that a copy 
of the letter was sent to the veteran's representative.  The 
SOC and the cover letter were mailed to the veteran's last 
known address and the letter has not been returned as 
undeliverable.  

The veteran submitted his VA Form 9, Substantive Appeal, in 
April 2000.  The veteran's VA Form 9 bears a handwritten date 
of April 17, 2000, and a VA date-stamp reflecting receipt on 
April 20, 2000.  The envelope in which the VA Form 9 was 
submitted bears a postmark date of April 17, 2000.  

In his NOD, the veteran argued that the date that he sent in 
his VA Form 9, April 17, 2000, was within the allowed time 
period.  

On his VA Form 9, the veteran argued that the February 8, 
2000 SOC cover letter did not mention any time limit for 
filing his VA Form 9.  He also reported that local Post 
Office employees had indicated that the mail was generally 
processed within a few days of when they received it, 
depending on availability of time.  The veteran noted that 
this was corroborated in June 2000.  

At that time, the RO issued an SOC and cover letter bearing a 
date of June 22, 2000; however, it was delivered in a VA 
envelope clearly postmarked on June 27th, 2000.  He argued in 
essence that because of a delay in mailing the June 22, 2000 
SOC, the Board should assume a similar delay in the mailing 
of the February 8, 2000 SOC and should therefore extend the 
tolling of the 60 day period for submitting a VA Form 9.  

The argument concerning the June 2000 SOC is plausible 
because there is evidence that the June 22, 2000 SOC was 
postmarked 5 days after issuance; however, the veteran has 
not submitted any evidence that the February 2000 SOC was 
similarly delayed.  In essence, the veteran requests that the 
Board infer that fact.  If the veteran had submitted evidence 
of a delay in the February 2000 SOC mailing, the Board could 
consider it; however, the Board cannot under these facts give 
the requested effect to the veteran's theory.  

In order to support a finding that the February 2000 SOC had 
not been mailed on the date that it was issued, there must be 
at least some direct evidence that it was not.  The evidence 
concerning a June 2000 SOC does not persuade the Board to 
accept to the desired conclusion.  Therefore, the Board must 
continue to assume that the SOC was mailed on February 8, 
2000.  

In this case, the deadline for submitting a Substantive 
Appeal expired 60 days after the date of mailing the SOC, 
February 8, 2000.  The 60-day time limit expired on Sunday 
April 9, 2000.  Because April 9, 2000, fell on a Sunday, the 
deadline was extended to Monday, April 10, 2000.  The 
envelope in which the veteran's VA Form 9 was mailed bears a 
postmark of April 17, 2000, which is seven days after the 
time limit expired.  

The veteran has also requested that the Board assume that he 
mailed his Substantive Appeal 5 days prior to its receipt.  
There is an assumption that a letter received at the RO was 
mailed five days prior where the postmarked envelope is not 
of record.  

In this case, the veteran's postmarked envelope is of record 
and, therefore, establishes the date that the veteran mailed 
his Substantive Appeal.  As noted, the pertinent regulations 
require that the Substantive Appeal must have been received 
by April 10, 2000.  

The veteran has also requested that the benefit of the doubt 
doctrine be applied.  The Board notes that this doctrine is 
to be applied where the evidence for and against a claim is 
in relative equipoise.  See 38 U.S.C.A. § 5107(b) (West 
1991); § 5107(b) (as amended by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, (2000) (to be codified as amended at 38 U.S.C. § 5107); 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  This case 
does not present a situation where there is evidence both for 
and against the claim.  

The evidence reflects that the RO issued an SOC on February 
8, 2000 and the veteran submitted a VA Form 9 on April 17, 
2000.  He has not submitted any evidence to the contrary, 
rather, he requests that the Board simply infer the necessary 
evidence based on an event that occurred in June 2000.  

The Board therefore finds that the veteran did not timely 
submit a Substantive Appeal with respect to his service 
connection claims.  Accordingly, the appeal must be 
dismissed.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board is cognizant of the fact that the RO has not 
considered the issues on appeal in this case in light of the 
new law.  Nonetheless, the Board finds that, even though the 
RO did not have the benefit of the explicit provisions of the 
VCAA, VA's duties have been fulfilled as additional 
development of the facts in this matter is not possible.  



ORDER

The appeal of the claims of service connection for a 
bilateral foot condition, bilateral hearing loss, tinnitus, 
hemorrhoids and a nervous condition is dismissed.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

